Citation Nr: 0916996	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC), Cleveland Resource Center, in Cleveland, Ohio.  In 
that decision, the AMC granted service connection for 
Hepatitis C, and assigned that disability an initial 
disability rating of 10 percent effective June 15, 2002.  The 
veteran appealed as to that rating.  Subsequently, the case 
was returned to the Regional Office (RO) in Philadelphia, 
Pennsylvania. 

This claim is for a higher initial rating after service 
connection was granted.  Because of that fact, consideration 
must be given to "staged ratings" since the time service 
connection was made effective (i.e., there is a potential for 
different percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2008, the veteran testified at a Board hearing 
via Video-Conference from the RO in Philadelphia.  Then in 
May 2008 the Board remanded the case to the RO for further 
development.

In a statement received in August 2008, the Veteran appears 
to have raised a claim for service connection for a skin 
disorder of vitiligo as secondary to his service-connected 
hepatitis C.  This matter is referred to the RO for 
appropriate action.
 

FINDING OF FACT

During the entire period of service connection, the veteran's 
service-connected hepatitis C is productive of daily moderate 
fatigue and malaise; with no anorexia, nausea, vomiting, 
arthralgia, or upper right quadrant pain; and with no 
requirements of dietary restrictions, continuous medications, 
or incapacitating episodes.
 
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7312, 7354 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Despite the fact that notification to the Veteran may not 
have met all of the requirements of the VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the matters decided below may be 
addressed at this time, without further remand, because any 
errors in notice are not prejudicial, and because the Veteran 
has been provided all the information necessary to allow a 
reasonable person to substantiate these claims.

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim through a number 
of letters dated between October 2002 and December 2008, as 
well as in the statement of the case and supplemental 
statements of the case.  These documents provided notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case informed the Veteran of the specific 
rating criteria which would provide a basis for increased 
ratings regarding his service-connected disorder.

The RO has provided adequate notice of how effective dates 
are assigned. The claim was subsequently readjudicated, most 
recently in a January 2009 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received by the Veteran, and the reports of 
VA examinations relevant to the claim on appeal.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.



II.  Disability Rating for Posttraumatic Stress Disorder

A.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
assigned at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating-
"staged" ratings-from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Moreover, more recently, the Court has held that even in a 
claim for an increase in the level of an already service-
connected disability, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  Here, as discussed 
below, it appears that the severity of the veteran's 
disability has been relatively constant since the effective 
date of service connection and staged ratings are not 
applicable.   

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Currently, the RO has assigned the Veteran's Hepatitis C a 
disability rating of 10 percent for the entire period for 
which service connection has been in effect.  The RO has 
assigned that rating pursuant to 38 C.F.R. § 4.115, 
Diagnostic Code 7354 (reflecting service connection for 
Hepatitis C).  

38 C.F.R. § 4.114 provides the schedule of ratings and 
diagnostic criteria for evaluating disorders of the digestive 
system.  Under 38 C.F.R. § 4.114 a single evaluation will be 
assigned under the diagnostic code reflecting the predominant 
disability picture.  38 C.F.R. § 4.114.  The RO has assigned 
a 10 percent disability rating for hepatitis C under 
Diagnostic Code 7354.  

Diagnostic Code, 7354 governs the evaluation of hepatitis C 
(as well as non-A, non-B hepatitis).  Under that code, a 10 
percent rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2007).

A 20 percent rating is warranted if the hepatitis C is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period.  Id. 

Higher disability ratings of 40, 60 and 100 percent are 
assignable if the hepatitis C is productive of more severe 
symptomatology; to include longer periods of incapacitation 
over the past 12-months due to symptoms listed above, plus 
other included symptoms such as weight loss and hepatomegaly, 
up to near-constant debilitating symptoms, which is the 
criteria required for entitlement to the 100 percent rating.  
Id.

Note 1 under Diagnostic Code 7354 provides that hepatitis C 
sequelae (such as cirrhosis of the liver) will be evaluated 
under an appropriate diagnostic code, but not using the same 
signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354, and under a diagnostic code for 
sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 
C.F.R. § 4.114, Diagnostic Code 7354.  

Note 2 under Diagnostic Code 7354 provides that for purposes 
of evaluating conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114.

Cirrhosis as sequelae of hepatitis C is evaluated under to 38 
C.F.R. § 4.114, Diagnostic Code 7312 (2008).  Under that 
code, cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis is evaluated as 
follows:

A 10 percent disability rating is provided for cirrhosis of 
the liver manifested by symptoms such as weakness, anorexia, 
abdominal pain, and malaise.  Higher disability ratings of 
30, 50, 70, and 100 percent are assignable if cirrhosis of 
the liver is productive of more severe symptomatology; to 
include portal hypertension and splenomegaly, weight loss, 
episode(s) of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy, generalized weakness, 
persistent jaundice, hepatic encephalopathy, hemorrhage from 
varices and/or portal gastropathy (erosive gastritis).  38 
C.F.R. § 4.114, Diagnostic Code 7312 (2008).

The note following Diagnostic Code 7312 provides that for 
evaluation under that code, documentation of cirrhosis (by 
biopsy or imaging) and abnormal liver function tests must be 
present.

B.  Factual Background

Medical evidence of record material to the veteran's claim is 
discussed below.   The evidence material to the veteran's 
claim includes private and VA medical records dated from 
approximately one year before the effective date of service 
connection (June 15, 2002), or from about June 2001, to 2008, 
including reports of several VA examinations during that 
period from 2001 to 2008.  

The report of a VA examination conducted prior to that 
period, in August 2000, was part of the basis for the RO's 
grant of service connection for hepatitis C in a December 
2005 rating decision, which also assigned the 10 percent 
initial rating.  The report contains a diagnostic impression 
that the Veteran suffered from chronic active hepatitis with 
cirrhosis, confirmed by biopsies and blood work.

The report of an October 2001 VA evaluation for hepatitis C 
shows that the Veteran's temperature was 97.6 Fahrenheit.  
The abdomen was soft.  Liver percussed to only four 
fingerbreadths in the right mid-clavicular line.  After 
examination, the impression was probable chronic hepatitis.  
A December 2001 note of a follow-up visit shows that the 
impression was changed to chronic hepatitis C.  The examine 
noted that a copy of a liver biopsy report showed cirrhosis 
with mild activity consistent with chronic hepatitis C 
infection, fiber connective tissue, and inflammatory cells 
with minimal piecemeal necrosis.

Private treatment records dated from 2003 to 2005 show that 
the Veteran received treatment for his hepatitis C.  When 
seen in August 2005, the sclera were anicteric (without 
jaundice), the abdomen was soft and nontender without 
hepatosplenomegaly. There was generalized vitiligo on most 
exposed areas of the skin.  The report noted that an 
abdominal ultrasound in October 2004 showed fatty change of 
the liver without lesion, biliary ductal dilatation or 
ascites.  There was no splenomegaly.  The report noted that a 
liver biopsy in June 2003 showed cirrhosis with mild activity 
consistent with hepatitis C.

The report of an October 2005 VA examination shows that the 
Veteran had a history of onset of hepatitis C in 1997 
diagnosed by laboratory testing.  He was then started on 
antiviral medication and he then developed symptoms of 
tiredness, weakness and lethargy.  Two years prior to the 
present examination the Veteran was started on pegylated 
interferon alfa-2 ribavirin for three weeks, resulting in the 
virus clearing from his system.  Later the virus returned and 
treatment was restarted for 30 weeks.  Currently he had been 
undergoing medicine therapy since July 2004.  The Veteran 
responded well to treatment, though current treatment 
resulted in side effects of mild fever, fatigue, malaise, 
anorexia, headache, nausea, and muscle pain.  

The examiner made findings that there were no extra-hepatic 
manifestations of the Veteran's hepatitis C.  His current 
hepatitis C symptoms included fatigue and malaise, but did 
not include any vomiting, anorexia, right upper quadrant pain 
or hepatomegaly.  On examination, there was no evidence of 
malnutrition and the abdominal examination was normal.  There 
was no evidence of portal hypertension or other signs of 
liver disease, and no other significant physical findings.  
The examination report concludes with an opinion including 
that the Veteran had hepatitis C.

The report of an April 2007 VA examination contains findings 
that there were no incapacitating episodes during the last 
12-month period, and that there were no extra-hepatic 
manifestations of the Veteran's liver disease.  Current 
medications included ribavirin and pegylated interferon.

Current symptoms included intermittent fatigue; but no 
malaise, nausea, vomiting, anorexia, right upper quadrant 
pain, or weight loss.  Symptoms of cirrhosis consisted of 
pain in multiple joints; but no weakness, malaise, anorexia, 
abdominal distension, abdominal pain, or jaundice.  There 
were no extra-hepatic manifestations of the liver disease; 
and no history of portal hypertension.  The report noted that 
there was a history of hepatitis C.  The report noted that 
there was no other significant history.   

On examination, the abdominal examination was normal, and 
there was no evidence of malnutrition, portal hypertension, 
or other signs of liver disease.  There was evidence of 
vitiligo.  The report noted that the Veteran was currently 
employed full time as a salesman.  He had been so employed 
for more than 20 years with no time lost from work during the 
last 12-month period.

After examination, the report contains a summary of diagnosis 
and functional effects as follows.  The Veteran had chronic 
hepatitis C, genotype 3A, with non-detectable virus with a 
sustained response to treatment; liver function tests were 
essentially normal.  The Veteran had arthralgias, which could 
possibly be osteoarthritis.  The diagnosis was hepatitis C 
infection, cirrhosis of liver.  The hepatic C infection was 
treated with interferon with excellent results, and liver 
function tests were normal, except for elevated serum 
bilirubin, due to Gilbert's Disease.  The cirrhosis of the 
liver was confirmed by biopsy, with no evidence of 
hepatosplenomegaly, and with normal function without evidence 
of bleeding. 

A VA gastroenterology note of June 2007 shows that the 
Veteran was treated with pegylated interferon from July 2004 
to June 2005, with ribavirin, and acyclovir. 

The report of an August 2008 VA examination shows that the 
Veteran reported having daily moderate level of fatigue with 
malaise since 2000.  He reported that he had no associated 
nausea, anorexia or weight loss.  He complained of right 
shoulder, neck and back pain in 2000.  He reported having 
swelling of the legs in 2004 with Aldactone treatment.  

Examination showed that his temperature was 98.4, pulse was 
70, respiratory rate was 16, and blood pressure was 132/68.  
His height was 69 inches, and weight was 180 pounds.  
Abdominal examination was normal without hepatosplenomegaly 
or organomegaly.  There were no ascites or pedal edema.  
Laboratory testing revealed bilirubin was 2.4 mg percent.  
Other liver function tests were normal.  Computed tomography 
of the abdomen showed fatty infiltration of liver without 
splenomegaly or ascites.  

After examination the report contains a diagnosis of chronic 
hepatitis C genotype 3A, non-detectable virus with sustained 
response to treatment; compensated Child's Class A cirrhosis.  

With respect to the question of whether there was any 
residual disability from the hepatitis C, the examiner noted 
that the Veteran reported having daily fatigue and malaise, 
but no anorexia, nausea or weight loss, and no history of 
arthralgias in the last twelve months.  He had no weight 
loss, hepatomegaly, dietary restriction or continuous 
medication required in the last twelve months.  

With respect to whether there were any effect of the 
hepatitis C on the Veteran's work, the examiner noted that 
the Veteran continued to work as a salesman without 
restriction, and that his activities of daily living were 
normal.  Further, there was no emergency department treatment 
or hospitalization for hepatitis C in the last year.
 
C.  Analysis

Based on the foregoing, the Veteran's hepatitis C does not 
meet the criteria for an initial disability rating in excess 
of 10 percent at any time during the period service 
connection has been in effect.  The Board does not find that 
the disease is productive of the criteria required for the 
next higher rating of 20 percent under the pertinent rating 
criteria.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).  

The medical evidence during the relevant period shows that 
the Veteran's hepatitis C symptomatology more nearly 
approximates the criteria listed under Diagnostic Code 7354 
for the 10 percent rating that is now in effect.  The medical 
evidence in general shows that the disability picture of the 
disability is productive of a moderate level of daily fatigue 
and malaise.  

Notably, the Veteran's fatigue and malaise has been 
characterized as being of a daily periodicity, which is a 
characteristic listed under the criteria for a 20 percent 
rating, whereas the characteristic of intermittent is listed 
under the criteria for a 10 percent rating.  

Nevertheless, the evidence does not show that the disease 
meets criteria for the next higher 20 percent rating under 
the revised version.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2007).  There is no evidence of anorexia, or that the 
condition requires dietary restriction or continuous 
medication.  Though there have been several periods of 
prescribed medications, these have not been continuous, or 
associated with anorexia.  Further, there is no evidence of 
any incapacitating episode-a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  
  
During his February 2008 Video-Conference Board hearing, the 
veteran testified that his main symptom was daily fatigue and 
joint aches; that his immune system was compromised, 
resulting in infections and colds; that he continued to have 
cirrhosis and now early signs of fibrosis; and that over a 
year before he had some weight loss due to diarrhea.

The veteran is competent to testify as to these symptoms, 
however, he is not competent to opine as to whether these 
symptoms are associated with his hepatitis C.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  These statements must be 
considered with the clinical evidence of record which does 
not show any significant problems associated with the 
veteran's hepatitis C beyond those discussed above and found 
during treatment and examination.  Moreover, to the extent 
there has been any joint pains, the medical evidence does not 
show that this or other symptoms resulted in any 
incapacitating episodes.

The record shows that associated with his hepatitis C the 
Veteran has cirrhosis of the liver.  The Board has considered 
whether additional benefits are warranted for hepatitis C 
sequelae of cirrhosis of the liver, pursuant to evaluation of 
signs and symptoms different from any considered as the basis 
for evaluation of hepatitis C under Diagnostic Code 7354.  
See 38 C.F.R. §§ 4.14, 4.114, Diagnostic Codes 7312, and 7354 
including Note 1.

Based on the evidence presented above, the Board does not 
find that the veteran's condition due to his hepatitis C 
sequela of liver cirrhosis approximates the criteria required 
under Diagnostic Code 7312 for a compensable disability 
rating.  Although there is biopsy evidence of cirrhosis 
present, the medical evidence does not show that the 
veteran's liver cirrhosis is productive of symptoms such as 
weakness, anorexia, or abdominal pain; and malaise has 
already been evaluated pursuant to Diagnostic Code 7354.  Id; 
38 C.F.R. § 4.31. 
 
Compensating any particular symptoms more than once-under 
both Diagnostic Code 7312 and 7354-would constitute 
"pyramiding," which is not permitted under the applicable 
regulation. (See 38 C.F.R. § 4.14 (2007) which provided that 
the evaluation of the same disability under various diagnoses 
is to be avoided.)

In sum, the preponderance of the evidence is against the 
veteran's claim for an initial disability rating over 10 
percent under diagnostic criteria of VA's Schedule for Rating 
Disabilities.  38 C.F.R. §§ 4.31; 4.114, Diagnostic Codes 
7312, 7354.  As the assigned 10 percent evaluation 
essentially reflects the actual degree of impairment shown 
since the date of the grant of service connection, there is 
no basis for staged ratings for this claim.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

Lastly, the clinical presentation of the veteran's hepatitis 
C is neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007).  The record evidence does not 
reflect frequent periods of hospitalization because of the 
service-connected disability, or interference with employment 
in general to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  

Thus, the record does not present an exceptional case in 
which the ratings assigned under the applicable diagnostic 
codes are found to be inadequate.  See Moyer v. Derwinski, 1 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1994) (the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996).

In reaching this determination, VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hepatitis C, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


